Exhibit 10.5




NONQUALIFIED STOCK OPTION AGREEMENT


MATADOR RESOURCES COMPANY AMENDED AND RESTATED
2012 LONG-TERM INCENTIVE PLAN




1.Grant of Option. Pursuant to the Matador Resources Company Amended and
Restated 2012 Long-Term Incentive Plan (as amended from time to time, the
“Plan”), Matador Resources Company, a Texas corporation (the “Company”), grants
to
[NAME]
(the “Participant”),
an option (the “Option” or “Stock Option”) to purchase a total of [NUMBER] full
shares of Common Stock of the Company (the “Optioned Shares”) at an “Option
Price” equal to $[PRICE] per share (being the Fair Market Value per share of the
Common Stock on the Date of Grant).
The “Date of Grant” of this Stock Option is [DATE]. The “Option Period” shall
commence on the Date of Grant and shall expire on the date immediately preceding
the [NUMBER] anniversary of the Date of Grant, unless terminated earlier in
accordance with Section 4 below. The Stock Option is a Nonqualified Stock
Option.
2.Subject to Plan; Definitions. The Stock Option and its exercise are subject to
the terms and conditions of the Plan, and the terms of the Plan shall control to
the extent not otherwise inconsistent with the provisions of this Nonqualified
Stock Option Agreement (the “Agreement”). The Stock Option is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing. Unless defined herein, the
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan, or where indicated, as defined in that
certain Employment Agreement, effective as of [DATE], by and between the Company
and the Participant (the “Employment Agreement”).
3.Vesting; Time of Exercise. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
Optioned Shares shall be vested and the Stock Option shall be exercisable as
follows:


The total Optioned Shares shall vest and the Stock Option shall be exercisable
on the [NUMBER] anniversary of the Date of Grant, provided the Participant is
continuously employed by (or, if the Participant is a Contractor or an Outside
Director, is providing services to) the Company or a Subsidiary through that
date.


Notwithstanding the foregoing, if within thirty (30) days prior to or twelve
(12) months following a Change in Control (as defined in the Employment
Agreement), the Participant incurs a Termination of Service by the Company
without Just Cause (as defined in the Employment Agreement) or by the
Participant with [or without] Good Reason (as defined in the Employment
Agreement), then effective immediately prior to such Termination of Service, the
total Optioned Shares not previously vested shall thereupon immediately become
vested, and this Stock Option shall become fully exercisable, if not previously
so exercisable.





--------------------------------------------------------------------------------





4.Term; Forfeiture. Except as otherwise provided in this Agreement, to the
extent the unexercised portion of the Stock Option relates to Optioned Shares
which are not vested upon the Participant’s Termination of Service, the Stock
Option will be terminated on that date. The unexercised portion of the Stock
Option that relates to Optioned Shares which are vested will terminate at the
first of the following to occur:
a.    5 p.m. on the date the Option Period terminates;
b.    5 p.m. on the date which is twelve (12) months following the date of the
Participant’s Termination of Service due to becoming Partially Disabled or
Totally Disabled (as such terms are defined in the Employment Agreement);
c.    immediately upon the Participant’s Termination of Service by the Company
for Just Cause (as defined in the Employment Agreement);
d.    5 p.m. on the date which is thirty (30) days following the date of the
Participant’s Termination of Service for any reason not otherwise specified in
this Section 4 (other than due to the Participant’s death, in which case,
Section 4.a. applies);
e.    5 p.m. on the date the Company causes any portion of the Stock Option to
be forfeited pursuant to Section 7 hereof.
5.Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Participant, the Stock Option may be
exercised only by the Participant, by the Participant’s guardian or personal or
legal representative, or by the Participant’s permitted transferee in accordance
with Section 8 hereof. If the Participant’s Termination of Service is due to his
death prior to the dates specified in Section 4 hereof, and the Participant has
not exercised the Stock Option as to the maximum number of vested Optioned
Shares as set forth in Section 3 hereof as of the date of death, the following
persons may exercise the exercisable portion of the Stock Option on behalf of
the Participant at any time prior to the date specified in Section 4 hereof: the
personal representative of his estate, or the person who acquired the right to
exercise the Stock Option by bequest or inheritance or by reason of the death of
the Participant; provided that the Stock Option shall remain subject to the
other terms of this Agreement, the Plan, and applicable laws, rules, and
regulations.
6.No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional share of stock shall be issued.
7.Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least three (3)
days after giving such notice unless an earlier time shall have been mutually
agreed upon. On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Option Price of the shares to be
purchased, payable in any manner permitted by the Plan. In the event that shares
of Restricted Stock are tendered as consideration for the exercise of a Stock
Option, a number of shares of Common Stock issued upon the exercise of the Stock
Option equal to the number of shares of Restricted Stock used as consideration
therefor shall be subject to the same restrictions and provisions as the
Restricted Stock so tendered.
Upon payment of all amounts due from the Participant, the Company shall cause
the Common Stock then being purchased to be registered in the Participant’s name
(or the person exercising the Participant’s


-2-

--------------------------------------------------------------------------------





Stock Option in the event of his death or another permitted transfer) promptly
after the Exercise Date. The obligation of the Company to register shares of
Common Stock shall, however, be subject to the condition that, if at any time
the Company shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, then the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.
If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and right to purchase such Optioned Shares may be forfeited by the
Participant.
8.Assignability. The Stock Option is not assignable or transferable by the
Participant except (i) by will or by the laws of descent and distribution and
(ii) the Participant may transfer, for no consideration, some or all of the
Optioned Shares to (a) one or more members of the Participant’s Immediate
Family, (b) a trust in which the Participant or members of his or her Immediate
Family have more than fifty percent of the beneficial interest, (c) a foundation
in which the Participant or members of his or her Immediate Family control the
management of assets or (d) any other entity in which the Participant or members
of his or her Immediate Family own more than fifty percent of the voting
interests. Any such transferee must agree in writing on a form prescribed by the
Company to be bound by all of the provisions of this Agreement to the same
extent as they apply to the Participant. Notwithstanding any such transfer, any
vesting conditioned upon the Participant’s continued employment or service with
the Company or its Subsidiaries shall continue to relate to the Participant’s
continued employment or service and any covenants applicable to Participant
hereunder shall continue to apply to Participant.
9.Rights as Shareholder. The Participant will have no rights as a shareholder
with respect to any of the Optioned Shares until the issuance of a certificate
or certificates to the Participant or the registration of such shares in the
Participant’s name for the shares of Common Stock. The Optioned Shares shall be
subject to the terms and conditions of this Agreement. Except as otherwise
provided in Section 10 hereof, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
certificate or certificates. The Participant, by his or her execution of this
Agreement, agrees to execute any documents requested by the Company in
connection with the issuance of the shares of Common Stock.
10.Adjustment of Number of Optioned Shares and Related Matters. The number of
shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 11 - 13 of
the Plan.
11.Nonqualified Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.
12.Voting. The Participant, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.
13.Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by


-3-

--------------------------------------------------------------------------------





specific performance. The remedy of specific performance shall be cumulative of
all of the rights and remedies at law or in equity of the parties under this
Agreement.
14.Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not exercise the Stock Option granted
hereby, and that the Company will not be obligated to issue any shares to the
Participant hereunder, if the exercise thereof or the issuance of such shares
shall constitute a violation by the Participant or the Company of any provision
of any law or regulation of any governmental authority. Any determination in
this connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
Applicable Laws, rules, and regulations.
15.Investment Representation. Unless the shares of Common Stock are issued to
the Participant in a transaction registered under applicable federal and state
securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be purchased hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws. Unless the Common Stock is issued to him in a transaction
registered under the applicable federal and state securities laws, all
certificates issued with respect to the Common Stock shall bear an appropriate
restrictive investment legend and shall be held indefinitely, unless they are
subsequently registered under the applicable federal and state securities laws
or the Participant obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required.
16.Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Stock Option subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement.
17.Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).
18.No Right to Continue Service or Employment. Nothing herein shall be construed
to confer upon the Participant the right to continue in the employ or to provide
services to the Company or any Subsidiary, whether as an Employee, a Contractor
or an Outside Director, or interfere with or restrict in any way the right of
the Company or any Subsidiary to discharge the Participant as an Employee,
Contractor or Outside Director at any time.
19.Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
20.Covenants and Agreements as Independent Agreements. Each of the covenants and
agreements that is set forth in this Agreement shall be construed as a covenant
and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant


-4-

--------------------------------------------------------------------------------





against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
21.Entire Agreement. This Agreement together with the Plan supersede any and all
other prior understandings and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
All prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.
22.Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person shall be permitted to
acquire any Optioned Shares without first executing and delivering an agreement
in a form satisfactory to the Company making such person or entity subject to
the restrictions on transfer contained herein.
23.Modification. The Committee may amend this Agreement at any time and from
time to time without the consent of the Participant; provided, however that no
such amendment may materially and adversely affect the rights of the Participant
without his or her consent; and provided, further, that the Company may change
or modify this Agreement without the Participant’s consent or signature if the
Company determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.
24.Headings. The headings that are used in this Agreement are used for reference
and convenience purposes only and do not constitute substantive matters to be
considered in construing the terms and provisions of this Agreement.
25.Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
26.Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:
a.    Notice to the Company shall be addressed and delivered as follows:
Matador Resources Company
5400 LBJ Fwy, Suite 1500
Dallas, TX 75240
Attn: General Counsel
Facsimile: (972) 371-5201


-5-

--------------------------------------------------------------------------------





b.    Notice to the Participant shall be addressed and delivered to the
Participant’s address as set forth in the Company’s records.
27.Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Company or, if applicable, any Subsidiary (for purposes of this
Section 27, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid or payable to
the Participant in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes permitted by law to be withheld in connection with
this Award. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is permitted to withhold in
connection with the Participant’s income arising with respect to this Award.
Such payments shall be required to be made when requested by the Company and may
be required to be made prior to the delivery of any certificate representing
shares of Common Stock. Such payment may be made (i) by the delivery of cash to
the Company in an amount that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the applicable tax withholding obligations
of the Company; (ii) the actual delivery by the exercising Participant to the
Company of shares of Common Stock that the Participant has not acquired from the
Company within six (6) months prior to the date of exercise, which shares so
delivered have an aggregate Fair Market Value that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the applicable tax
withholding payment; (iii) the Company’s withholding of a number of shares to be
delivered upon the exercise of the Stock Option, which shares so withheld have
an aggregate Fair Market Value that equals (but does not exceed) the applicable
tax withholding payment; or (iv) any combination of (i), (ii), or (iii) or any
other method consented to by the Company in writing. The Company may, in its
sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.
28.Restrictions on Resale. The Company may impose such restrictions, conditions
or limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any shares acquired under this Agreement, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by the Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.


29.Electronic Delivery. By executing this Agreement (including via digital
acceptance), the Participant hereby consents to the delivery of information
(including, without limitation, information required to be delivered to the
Participant pursuant to applicable securities laws) regarding the Company and
its Subsidiaries, the Plan and the Optioned Shares via Company web site or other
electronic delivery.


* * * * * * * *
[Remainder of Page Intentionally Left Blank
Signature Page Follows]


-6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.


 
COMPANY:
 
 
 
MATADOR RESOURCES COMPANY
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 



 
PARTICIPANT:
 
 
 
 
 
Signature
 
 
 
 
 
Name:
 
 
 
Address:
 
 
 
 
 
 







-7-